DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s arguments and remarked filed on 10/26/2020 has been entered.  Claims 1-18 are pending.

Response to Arguments
Applicant’s arguments, see pages 7-8 of Remarks, filed 10/26/2020, with respect to the rejection of claims 1, 17 and 18 regarding Stalling reference have been fully considered and are persuasive.  Therefore, the Non-Final rejection dated 06/26/2020 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shirakawa, Lin and Lyon.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 and 10/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12, 22, 23 and 28 of U.S. Patent No. 10,354,004. Although the claims at issue are not identical, they are not patentably distinct from each other because claims (1, 11), (12, 22), and (23, 28) of U.S. Patent No. 10,354,004 teach every limitation of claims 1, 17 and 18, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-4, 6-11 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shirakawa et al. (Shirakawa), US Patent Application Publication No. US 2012/0088523 A1, in view of Lin et al. (Lin), US Patent Application Publication No. US 2010/0078472 A1, and further in view of Lyon et al. (Lyon), US Patent Application Publication No. US 2010/0257490A1 (Shirakawa is from IDS filed on 06/02/2020).

As to independent claim 1, Shirakawa discloses a method comprising:
at an electronic device in communication with a display device and one or more input devices (Figures 3 and 11, paragraphs [0034], [0123]: a mobile phone (computing device) includes a display screen for displaying data, and the mobile phone is connected with another input device):
receiving, via the one or more input devices, user input storing a plurality of documents on the electronic device (paragraphs [0078]-[0081]: the mobile phone can store coupons and any data or documents);
after storing the plurality of documents on the electronic device including a first document and a second document (paragraphs [0116]-[0117]: storing and displaying a list of coupons), while displaying a user interface via the display device, receiving user input corresponding to a request to select the first document for use in a subsequent transaction (paragraphs [0118]-[0119]: each of the store names displayed in the list can be selected by user operation, and upon selecting a store name, images are displayed)

Shirakawa, however, does not explicitly disclose while displaying a wake user interface via the display device, receiving user input corresponding to a request to select the first document for use in a subsequent transaction, wherein the wake user interface is displayed by the electronic device in response to waking from a low power state; and in response to receiving the user input corresponding to the request to select the first document for use in a subsequent transaction:
requiring authentication of a user of the electronic device before allowing the first document to be used in the transaction;
displaying, via the display device, a representation of the first document;
while displaying the representation of the first document via the display device, receiving authentication information from the user; and
in response to receiving the authentication information, in accordance with a determination that the authentication information indicates that the user is authorized to use the first document in the transaction, allowing the first document to be used in the transaction.

	In the same field of endeavor, Lin discloses a portable electronic device may be configured to store information representing one or more accounts held by a user such as one or more credit card accounts, debit cards, charge cards, gift cards or the like (paragraph [0009]).  Lin discloses financial transactions using one or more electronic devices, and a request for payment is transmitted from a first device to a second device using a near field communication (NFC) interface (Abstract).  Lin further discloses one or more devices might be operated under different modes such as a sleep mode, a wake mode, and powered on/off mode (paragraph [0087]).  Lin further discloses “wake-on-NFC” mode means the NFC device may be induced into an active state for performing the transfer or receiving of data upon detection of an RF field generated by another device (paragraph [0111]).  Lin further discloses password or authorization “personal identification number” is needed to access the stored information (paragraph [0115]).
	In addition, Lyon discloses certain alerts or event notifications can be presented to a user while device is locked, and the user can be notified as to email messages, text messages, instant messages, voicemail messages, status events, alerts, alarms or the like (paragraph [0102]).  Lyon further discloses certain types of alerts may be suppressed for security reasons, so as to avoid displaying sensitive information on the screen prior to user authentication (paragraph [0102]).  Lyon further discloses alerts can be shown when device wakens or is locked (paragraphs [0105]-[0106], [0139]). Lyon further discloses if device was in sleep mode, it wakes in response to the user input, and if a security lock is active, the user is prompted for authentication prior to being granted access (Figure 2 and paragraphs [0138]-[0143]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Lin and Lyon with Shirakawa to include while displaying a wake user interface via the display device, receiving user input corresponding to a request to select the first document for use in a subsequent transaction, wherein the wake user interface is displayed by the electronic device in response to waking from a low power state; and in response to receiving the user input corresponding to the request to select the first document for use in a subsequent transaction: requiring authentication of a user of the electronic device before allowing the first document to be used in the transaction; displaying, via the display device, a representation of the first document; while displaying the representation of the first document via the display device, receiving authentication information from the user; and in response to receiving the authentication information, in accordance with a determination that the authentication information indicates that the user is authorized to use the first document in the transaction, allowing the first document to be used in the transaction for the purpose of preventing unauthorized access information displayed in a mobile device when it is in a wake and/or low power state.

As to dependent claim 2, Shirakawa discloses wherein the first document corresponds to a document of a first type, and the second document corresponds to a document of a second type, different from the first type (paragraphs [0116]-[0117]: store and display different kinds of coupons).

As to dependent claim 3, Shirakawa does not disclose but Lin discloses wherein the first document corresponds to a credit card, and the second document corresponds to a customer loyalty card (Lin, paragraph [0138]).

As to dependent claim 4, Shirakawa does not disclose but Lin discloses wherein the first document corresponds to a first credit card, and the second document corresponds to a second credit card, different from the first credit card (Lin, paragraph [0009]).

As to dependent claim 6, Shirakawa discloses wherein modifying the display of the representation of the second document comprises ceasing display of the representation of the second document (paragraphs [0090], [0118]-[0119]).

As to dependent claim 7, Shirakawa discloses wherein the first representation of the first document includes information about the first document, and the representation of the second document includes information about the second document (paragraphs [0115]-[0116]).

As to dependent claim 8, Shirakawa and Lin disclose wherein the user input corresponding to the request to select the first document for use in the subsequent transaction comprises selection of a first representation of the first document displayed on the wake user interface (Shirakawa, paragraphs [0090], [0118]-[0119], Lin, paragraph [0087],[0111]).

As to dependent claim 9, Shirakawa does not teach but Lin teaches wherein the transaction comprises a purchase transaction using the first document (Lin, paragraphs [0006], [0140]).

As to dependent claim 10, Shirakawa does not teach but Lin teaches wherein requiring authentication of the user of the electronic device comprises requiring entry of a code on the electronic device (Lin, paragraph [0115]).

As to dependent claim 11, Shirakawa does not teach but Lin and Stallings teach wherein the code comprises an unlock code for the electronic device (Lin, paragraph [0115]; Stallings, paragraphs [0058]-[0061]).

As to dependent claim 15, Shirakawa and Lin discloses before receiving the user input corresponding to the request to select the first document for use in the subsequent transaction, displaying, on the wake user interface, a first representation of the first document and a representation of the second document (Shirakawa, paragraphs [0116]-[0119], Lin, paragraph [0087],[0111])
wherein the first representation of the first document is different from the representation of the first document (Shirakawa, paragraph [0116]-[0119], Lin, paragraph [0087],[0111]).

As to dependent claim 16, Shirakawa discloses wherein the first representation of the first document comprises an abstract of the first document, and the representation of the first document comprises a full view of the first document (Figures 10 and 26).

Claims 17-18 are medium and device claims that contain similar limitations of claim 1.  Therefore, claims 17-18 are rejected under the same rationale.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shirakawa, Lin and Lyon as applied to claims 1-4, 6-11 and 15-18  above, and further in view of Chaudhri, US Patent Application Publication No. US 2011/0252375.

As to dependent claim 5, Shirakawa and Lin disclose before receiving the user input corresponding to the request to select the first document for use in the subsequent transaction, displaying, on the wake user interface, a first representation of the first document and a representation of the second document (Shirakawa, paragraphs [0090], [0118]-[0119], Lin, paragraph [0087],[0111]); 

Shirakawa, Lin and Lyon, however, do not disclose in response to receiving the user input corresponding to the request to select the first document for use in the subsequent transaction, modifying the display of the first representation of the first document and the representation of the second document to indicate that the first document was selected, and the second document was not selected.
In the same field of endeavor, Chaudhri discloses a multifunction device for displaying a plurality of selectable user interface objects on the display (Abstract and Figure 5OOO).  Chaudhri further discloses that when a user selects interface object “GAMES”, the selected interface object is expanded/modified into a bigger display, and other interface objects not selected are faded out in lighter color (Figure 5PPP).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Chaudhri with Shirakawa, Lin and Lyon to include in response to receiving the user input corresponding to the request to select the first document for use in the subsequent transaction, modifying the display of the first representation of the first document and the representation of the second document to indicate that the first document was selected, and the second document was not selected, for the purpose of providing visually distinguish displaying between selected object and non-selected objects.

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shirakawa, Lin and Lyon as applied to claims 1-4, 6-11 and 15-18 above, and further in view of Young et al. (Young), US Patent Application Publication No. US 2011/0126119 A1.

As to dependent claim 12, Shirakawa, however, does not disclose wherein requiring authentication of the user of the electronic device comprises requiring biometric authentication of the user of the electronic device.
In the same field of endeavor, Young discloses facilitating identification of a user or user device by using pass code, personal identification number (PIN), password, and/or identify a user based upon their unique physical and behavioral characteristics and attributes such as biometric, fingerprint, facial recognition (paragraphs [0118], [0120]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Young with Shirakawa to include requiring biometric authentication of the user of the electronic device for the purpose of allowing a system to use a user’s unique physical for authentication to prevent unauthorized access information.

As to dependent claim 13, Shirakawa, however, does not disclose wherein the biometric authentication of the user comprises fingerprint authentication of the user.
In the same field of endeavor, Young discloses facilitating identification of a user or user device by using pass code, personal identification number (PIN), password, and/or identify a user based upon their unique physical and behavioral characteristics and attributes such as biometric, fingerprint, facial recognition (paragraphs [0118], [0120]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Young with Shirakawa to include fingerprint authentication of the user for the purpose of allowing a system to use a user’s unique physical for authentication to prevent unauthorized access information.

As to dependent claim 14, Shirakawa, however, does not disclose wherein the biometric authentication of the user comprises facial authentication of the user.
In the same field of endeavor, Young discloses facilitating identification of a user or user device by using pass code, personal identification number (PIN), password, and/or identify a user based upon their unique physical and behavioral characteristics and attributes such as biometric, fingerprint, facial recognition (paragraphs [0118], [0120]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Young with Shirakawa to include facial authentication of the user for the purpose of allowing a system to use a user’s unique physical for authentication to prevent unauthorized access information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092.  The examiner can normally be reached on M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAU T NGUYEN/Primary Examiner, Art Unit 2177